An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-946
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 17 February 2015


STATE OF NORTH CAROLINA

      v.                                         Pender County
                                                 Nos. 12 CRS 51464
                                                      13 CRS 1531-32
DANIELLE M. WATKINS-PRICE



     Review of judgments entered 28 April 2014 by Judge Phyllis

Gorham in Pender County Superior Court upon grant of Defendant’s

petition for writ of certiorari.             Heard in the Court of Appeals 12

January 2015.


     Attorney General Roy A. Cooper, III, by Assistant Attorney
     General Cathy Hinton Pope, for the State.

     Winifred H. Dillon for Defendant-appellant.


     DILLON, Judge.


     Danielle M. Watkins-Price (“Defendant”) appeals from three

judgments revoking her probation and sentencing her to consecutive

sentences of 8 to 19 and 6 to 17 months imprisonment and an

additional concurrent sentence of 6 to 17 months imprisonment for

convictions of possession of stolen goods, two counts of forgery,
                                   -2-
and two counts of uttering.     Because the trial court did not abuse

its discretion in sentencing Defendant to consecutive terms of

imprisonment, we affirm.

     We note that Defendant’s written notice of appeal did not

satisfy Rule 4 of the North Carolina Rules of Appellate Procedure

sufficient to confer jurisdiction upon this Court.           She has filed

a petition for writ of certiorari, to which the State does not

oppose.   Accordingly, in the interest of justice and in our

discretion, we allow Defendant’s petition for writ of certiorari

and address the merits of her argument on appeal.

     Defendant’s sole argument on appeal is that the trial court

abused its discretion when it imposed two consecutive sentences.

We disagree.

     It is well established that a trial court may, within its

discretion,    “impose   a   consecutive   sentence   when    a   suspended

sentence is activated upon revocation of a probationary judgment

without regard to whether the sentence previously imposed ran

concurrently or consecutively.”       State v. Hanner, 188 N.C. App.
137, 140, 654 S.E.2d 820, 822 (2008) (quoting State v. Paige, 90
N.C. App. 142, 143, 369 S.E.2d 606, 606 (1988)); see also N.C.

Gen. Stat. § 15A-1344(d) (2013).     An abuse of discretion generally

occurs only “where the court’s ruling is manifestly unsupported by
                                         -3-
reason or is so arbitrary that it could not have been the result

of a reasoned decision.”           State v. Campbell, 359 N.C. 644, 673,

617 S.E.2d 1, 19 (2005) (citation and quotation marks omitted),

cert. denied, 547 U.S. 1073, 164 L. Ed. 2d 523 (2006).                 However, an

abuse of discretion also occurs where the trial court erroneously

believed   that   it      lacked   the   discretion     to   impose    concurrent

sentences.   See State v. Nunez, 204 N.C. App. 164, 169-70, 693
S.E.2d 223, 227 (2010); see also State v. Crain, 73 N.C. App. 269,

271, 326 S.E.2d 120, 122 (1985).

     Here, Defendant argues that the trial court’s inquiry into

her original sentences shows that the court erroneously believed

that it lacked discretion to run her sentences concurrently after

the revocation of her probation.                However, we read the trial

court’s questioning as no more than a simple inquiry into the

number of sentences Defendant faced and how the sentences were

originally structured.        It is clear from the trial court’s overall

questions to the State and Defendant’s trial counsel that the court

intentionally,      and    within    its   full    discretion,       set   two   of

Defendant’s sentences to run consecutively in an attempt to give

Defendant an opportunity to participate in extended substance

abuse   treatment      programs     available     to   her   while    in   prison.
                               -4-
Accordingly, we find no abuse of discretion in the trial court’s

sentencing of Defendant, and affirm the court’s judgments.

    AFFIRMED.

    Judges ELMORE and STEELMAN concur.

    Report per Rule 30(e).